        CASE 0:20-cv-01294-JRT-TNL Doc. 16 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


 JAMES TYRON SMITH,                                         Civil No. 20-1294 (JRT/TNL)

                     Petitioner,

 v.                                                           ORDER

 JEFFREY FIKES,

                     Respondent.




      Steven Jack Montgomery, Reg. No. 18781-030, Federal Correctional,
      Institution, P.O. Box 1000, Sandstone, MN 55072, pro se petitioner.

      Ana H Voss, Andrew Tweeten, Ann Bildtsen, Assistant United States
      Attorneys, UNITED STATES ATTORNEY'S OFFICE, 300 South Fourth Street,
      Suite 600, Minneapolis, MN 55415, for respondent.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated October 12, 2020 (Docket No. 15), along with all the files and

records, and no objections to said Recommendation having been filed, IT IS HEREBY

ORDERED that:

      1. A new civil action is to be commenced with the amended pleading of

          petitioner James Tyrone Smith (Docket No. 13) acting as the operative

          pleading in that matter.
        CASE 0:20-cv-01294-JRT-TNL Doc. 16 Filed 11/25/20 Page 2 of 2




      2. Smith’s petition for a writ of habeas corpus (Docket No. 1) is DISMISSED

         WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: November 25, 2020
in Minneapolis, Minnesota                     s/John R. Tunheim
                                              JOHN R. TUNHEIM
                                              Chief Judge
                                              United States District Court
